Lazer, J. P.,
concurs in the result, with the following memorandum: Although there was sufficient testimony directly from the plaintiff to prove that an abandonment had existed for more than one year at the time of trial, I join in voting to reverse the judgment insofar as appealed from on constraint of Phillips v Phillips (70 AD2d 30). Phillips held a divorce action based on abandonment to be jurisdictionally defective if commenced before the abandonment existed for a year. While that holding binds my vote, Lacks v Lacks (41 NY2d 71, rearg denied 41 NY2d 862) has persuaded me that jurisdiction is not implicated by the durational requirement relative to abandonment. In Lacks, Chief Judge Breitel made a typically penetrating analysis of the difference between a substantive element of a cause of action and subject matter jurisdiction. Lacks dealt with the Domestic Relations Law § 230 (1) requirement that one of the parties to the divorce action have resided in the State for one year. The Lacks court concluded that proof of the requisite period of residence was necessary to establish the cause of action but that failure to make the proof did not strip the court of subject matter jurisdiction. That being so, it is difficult to see why the one-year abandonment requirement contained in Domestic Relations Law § 170 (2) should be treated differently. Nevertheless, Phillips v Phillips postdates *374Lacks and holds that it is indeed a jurisdictional mandate that the abandonment exist for more than a year before the divorce action is commenced. Stare decisis thus precludes me from voting to affirm, even though it is apparent from the record and from the husband’s asset-disposing proclivities that reversal will impose financial disaster upon the wife.